As filed with the Securities and Exchange Commission on May 16, 2012 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Horizon Bancorp (Exact name of registrant as specified in its charter) Indiana 35-1562417 (State or other jurisdiction of (Primary standard industrial (I.R.S. Employer incorporation or organization) classification code number) Identification No.) , MICHIGAN CITY, INDIANA 46360 (219) 879-0211 (Address, including zip code and telephone number, including area code, of principal executive offices) Craig M. Dwight President and Chief Executive Officer Horizon Bancorp 515 Franklin Square Michigan City, Indiana 46360 (219) 879-0211 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Curt W. Hidde, Esq. Barnes & Thornburg LLP Mark B. Barnes, Esq. Mark Barnes Law PC 11 South Meridian Street Indianapolis, Indiana 46204 (317) 231-7707 5717 Fall Creek Road Indianapolis, Indiana 46220 (317) 757-5570 Approximate date of commencement of proposed sale of the securities to the public: As soon as practicable after this Registration Statement becomes effective and upon the effective time of the merger of Heartland Bancshares, Inc. with and into Registrant pursuant to the Agreement and Plan of merger described in the proxy statement/prospectus included in Part I of this Registration Statement. If the securities being registered on this Formare being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. o If this Formis filed to register additional securities for an offering pursuant to Rule462(b)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Formis a post-effective amendment filed pursuant to Rule462(d)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o If applicable, place an X in the box to designate the appropriate rule provision relied upon in conducting this transaction: Exchange Act Rule 13e-4(i) (Cross-Border Issuer Tender Offer) o Exchange Act Rule 14d-1(d) (Cross-Border Third Party Tender Offer) o CALCULATION OF REGISTRATION FEE TitleofEachClassofSecurities tobeRegistered Amounttobe Registered(1) ProposedMaximum OfferingPrice PerShare(2) ProposedMaximum Aggregate OfferingPrice(2) Amountof RegistrationFee Common Stock, no par value N/A Represents the maximum number of shares of common stock of the Registrant, Horizon Bancorp (NASDAQ GM: HBNC), that are expected to be issued in connection with the merger of Heartland Bancshares, Inc. (OTCBB: HRTB) into the Registrant. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule457(c)and Rule457(f), based on the average of the high and low prices of a share of Heartland Bancshares, Inc.’s common stock as reported on the OTC Bulletin Board on May 10, 2012, multiplied by 1,442,727 shares of common stock of Heartland that may be received by the Registrant and/or cancelled upon consummation of the merger. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a)of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. THE INFORMATION IN THIS PROXY STATEMENT/PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. A REGISTRATION STATEMENT RELATING TO THESE SECURITIES HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. WE MAY NOT ISSUE THESE SECURITIES UNTIL THE REGISTRATION STATEMENT IS EFFECTIVE. THIS PROXY STATEMENT/PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PRELIMINARY PROXY STATEMENT/PROSPECTUS DATED MAY , 2012, SUBJECT TO COMPLETION PROXY STATEMENT FOR THE SPECIAL MEETING OF SHAREHOLDERS OF HEARTLAND BANCSHARES, INC. and PROSPECTUS OF HORIZON BANCORP The Boards of Directors of Heartland Bancshares, Inc. (which we refer to as “Heartland”) and Horizon Bancorp (which we refer to as “we,” “us,” “our” or “Horizon”) have approved an Agreement and Plan of Merger (which we refer to as the “merger agreement”) that provides for Heartland to merge with and into Horizon. If the merger is approved by Heartland’s shareholders and all other closing conditions are satisfied, each outstanding share of Heartland common stock (other than shares then held of record by Horizon or by shareholders who perfect and do not withdraw their dissenters’ rights under Indiana law) shall be converted into the right to receive 0.54 shares of Horizon common stock, subject to certain adjustments as described in the merger agreement. Each Heartland shareholder will also receive cash in lieu of any fractional shares of Horizon common stock that such shareholder would otherwise receive in the merger, based on the market value of Horizon common stock determined shortly before the closing of the merger. The board of directors of Heartland believes that the merger is in the best interests of Heartland and its shareholders. This document is a proxy statement that Heartland is using to solicit proxies for use at its special meeting of shareholders to be held on June , 2012, to vote on the merger. It is also a prospectus relating to Horizon’s issuance of up to 779,073 shares of Horizon common stock in connection with the merger. This proxy statement/prospectus describes the special meeting, the merger proposal, the Horizon shares to be issued in the merger and other related matters. Heartland’s board of directors recommends that you vote “FOR” the merger. Horizon common stock is traded on the NASDAQ Global Market under the trading symbol “HBNC.” On February 9, 2012, the last day prior to the public announcement of the merger, the closing price of a share of Horizon common stock was $18.08. On May 10, 2012, the closing price of a share of Horizon common stock was $26.50. Heartland common stock is quoted by brokers and dealers on the OTC Bulletin Board under the trading symbol “HRTB.” On February 9, 2012, the date of execution of the merger agreement, the closing price of a share of Heartland common stock was $3.60. On May 10, 2012, the closing price of a share of Heartland common stock was $13.11. Please see “Risk Factors” beginning on page 11 for a discussion of certain risks relating to the merger. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued under this proxy statement/prospectus or determined if this proxy statement/prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The securities to be issued in connection with the merger are not savings or deposit accounts or other obligations of any bank or nonbank subsidiary of any of the parties, and they are not insured by the Federal Deposit Insurance Corporation, the Deposit Insurance Fund or any other governmental agency. This proxy statement/prospectus is dated May , 2012, and it is first being mailed to Heartland shareholders on or about May , 2012. AVAILABLE INFORMATION As permitted by Securities and Exchange Commission rules, this document incorporates certain important business and financial information about Horizon from other documents that are not included in or delivered with this document. These documents are available to you without charge upon your written or oral request. Your requests for these documents should be directed to the following: Horizon Bancorp 515 Franklin Square Michigan City, Indiana 46360 Attn: Mary McColl, Investor Relations Officer (219) 879-0211 In order to ensure timely delivery of these documents, you should make your request by , 2012, to receive them before the special meeting. You can also obtain documents incorporated by reference in this document through the SEC’s website at www.sec.gov. See “Where You Can Find More Information.” All information in this proxy statement/prospectus concerning Horizon and its subsidiaries has been furnished by Horizon, and all information in this proxy statement/prospectus concerning Heartland has been furnished by Heartland. You should rely only on the information contained or incorporated by reference in this proxy statement/prospectus to vote on the proposals to Heartland’s shareholders in connection with the merger. We have not authorized anyone to provide you with information that is different from what is contained in this proxy statement/prospectus. This proxy statement/prospectus is dated May , 2012. You should not assume that the information contained in this proxy statement/prospectus is accurate as of any date other than such date, and neither the mailing of this proxy statement/prospectus to shareholders nor the issuance of Horizon shares as contemplated by the merger agreement shall create any implication to the contrary. HEARTLAND BANCSHARES, INC. 420 North Morton Street Franklin, Indiana 46131 (317) 738-3915 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE , 2012 To the Shareholders of Heartland Bancshares, Inc.: We will hold a special meeting of the shareholders of Heartland Bancshares, Inc. (“Heartland”) on June , 2012, at [p].m., Eastern Daylight Savings Time, at , Franklin, Indiana, to consider and vote upon: 1. Merger Proposal. To approve the Agreement and Plan of Merger dated February 9, 2012, as amended, (which we refer to as the “merger agreement”), by and between Horizon Bancorp (which we refer to as “Horizon”) and Heartland Bancshares, Inc. (which we refer to as “Heartland”), pursuant to which Heartland will merge with and into Horizon (which we refer to as the “merger”), and to adopt the Amended and Restated Plan of Merger (which we refer to as the “plan of merger”). Simultaneously with the merger, Heartland Community Bank will merge into Horizon Bank, N.A., a wholly owned subsidiary of Horizon. In connection with the merger, you will receive in exchange for each of your shares of Heartland common stock: · 0.54 shares of Horizon common stock, which we refer to as the “exchange ratio,” subject to adjustment as provided in the merger agreement; and · in lieu of any fractional share of Horizon common stock, an amount in cash equal to such fraction multiplied by the average per share closing price of a share of Horizon common stock as quoted on the NASDAQ Global Market during the fifteen consecutive trading days preceding the closing of the merger on which such shares were actually traded. 2. Adjournment. To approve a proposal to adjourn the special meeting, if necessary, to solicit additional proxies in the event there are not sufficient votes present at the special meeting in person or by proxy to approve the merger. 3. Other Matters. To vote upon such other matters as may properly come before the meeting or any adjournment thereof. The board of directors is not aware of any such other matters. The enclosed proxy statement/prospectus describes the merger agreement and the proposed merger in detail and includes, as Annex A, the complete text of the merger agreement. We urge you to read these materials for a description of the merger agreement and the proposed merger. In particular, you should carefully read the section captioned “RISK FACTORS” beginning on page 10 of the enclosed proxy statement/prospectus for a discussion of certain risk factors relating to the merger agreement and the merger. Under Indiana law, if the merger is completed, Heartland’s shareholders of record who do not vote to approve the merger agreement will be entitled to exercise dissenters’ rights and obtain payment in cash of the fair value of their shares of Heartland common stock if they comply with the procedures set forth in the applicable Indiana statutory provisions, which are included as Annex C to the accompanying proxy statement/prospectus. The board of directors of Heartland recommends that Heartland shareholders vote “FOR” adoption of the agreement and plan of merger and “FOR” adjournment of the special meeting, if necessary. The board of directors of Heartland fixed the close of business on May , 2012, as the record date for determining the shareholders entitled to notice of, and to vote at, the special meeting and any adjournments or postponements of the special meeting. YOUR VOTE IS VERY IMPORTANT. The merger agreement must be adopted by the affirmative vote of holders of a majority of the issued and outstanding shares of Heartland common stock in order for the proposed merger to be consummated. IF YOU DO NOT RETURN YOUR PROXY CARD OR DO NOT VOTE IN PERSON AT THE SPECIAL MEETING, THE EFFECT WILL BE A VOTE AGAINST THE PROPOSED MERGER. Whether or not you plan to attend the special meeting in person, we urge you to date, sign and return promptly the enclosed proxy card in the accompanying envelope. You may revoke your proxy at any time before the special meeting or by attending the special meeting and voting in person. By Order of the Board of Directors Steve L. Bechman President and Chief Executive Officer May , 2012 TABLE OF CONTENTS QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING 1 SUMMARY 4 SELECTED HISTORICAL CONSOLIDATED FINANCIAL DATA OF HORIZON 9 RISK FACTORS 11 CAUTIONARY NOTE ABOUT FORWARD-LOOKING STATEMENTS 14 SPECIAL MEETING OF HEARTLAND’S SHAREHOLDERS 16 INFORMATION ABOUT THE COMPANIES 18 PROPOSAL 1—THE MERGER 19 Background of the Merger 19 Heartland’s Reasons for the Merger and Board Recommendation 23 Horizon’s Reasons for the Merger 25 Effects of the Merger 25 Opinion of Financial Advisor to Heartland 26 THE MERGER AGREEMENT 35 Structure of the Merger 35 Merger Consideration 35 Heartland Preferred Stock 36 Treatment of Restricted Stock Units 36 Treatment of Heartland’s 401(k) Plan 37 Exchange and Payment Procedures 37 Dividends and Distributions 37 Representations and Warranties 37 Conduct of Business Prior to Completion of the Merger 39 Covenants 40 Acquisition Proposals by Third Parties 42 Conditions to the Merger 42 Expenses 44 Employee Benefits and Payments 44 Termination 45 Termination Fee 46 Management and Operations After the Merger 47 Environmental Inspections 47 Effective Time of the Merger 47 Regulatory Approvals for the Merger 47 Voting Agreements 47 Accounting Treatment of the Merger 47 NASDAQ Global Market Listing 47 DISSENTERS’ RIGHTS 48 PROPOSAL 2—ADJOURNMENT OF THE SPECIAL MEETING 51 DESCRIPTION OF HEARTLAND 52 General 52 Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 52 SECURITIES OWNERSHIP OF HEARTLAND’S MANAGEMENT 52 INTERESTS OF CERTAIN DIRECTORS AND OFFICERS OF HEARTLAND IN THE MERGER 53 MATERIAL FEDERAL INCOME TAX CONSEQUENCES 54 i COMPARISON OF THE RIGHTS OF SHAREHOLDERS 56 Authorized Capital Stock 57 Voting Rights and Cumulative Voting 57 Dividends 58 Liquidation 58 Preferred Stock 58 No Sinking Fund Provisions 59 Additional Issuances of Stock 59 Number of and Restrictions Upon Directors 59 Removal of Directors 59 Special Meetings of the Board 60 Classified Board of Directors 60 Advance Notice Requirements for Presentation of Business and Nominations of Directors at Annual Meetings of Shareholders 60 Special Meetings of Shareholders 61 Indemnification 61 Preemptive Rights 61 Amendment of Articles of Incorporation and Bylaws 62 Restrictions on Unsolicited Changes in Control (Anti-Takeover Protections) 62 State and Federal Law 64 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND EXPERTS 65 LEGAL MATTERS 65 SHAREHOLDER PROPOSALS FOR NEXT YEAR 65 WHERE YOU CAN FIND MORE INFORMATION 66 Annex A Agreement and Plan of Merger A-1 Annex B Opinion of Donnelly Penman & Partners, Inc. B-1 Annex C Chapter 44 of the Indiana Business Corporation Law C-1 Annex D Voting Agreement D-1 ii QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING Q: What am I being asked to vote on? A: Horizon is proposing to acquire Heartland. You are being asked to vote to approve and adopt the merger agreement, including the related plan of merger. In the merger, Heartland will merge into Horizon. Horizon would be the surviving entity in the merger, and Heartland would no longer be a separate company. You also are being asked to approve a proposal to adjourn the special meeting to solicit additional proxies if sufficient votes are not present to approve the merger. Q: What will I receive in the merger? A: If the merger is completed, each share of Heartland common stock will be converted into the right to receive 0.54 shares of Horizon common stock (which we refer to as the “exchange ratio”), subject to adjustment as provided below (which we refer to, as adjusted, as the “merger consideration”). The exchange ratio is subject to adjustment as follows: · if, as of end of the month prior to the month in which the merger closes, Heartland’s consolidated common shareholders’ equity (computed in accordance with the terms of the merger agreement) is less than $14.0 million, the exchange ratio will be decreased pursuant to the following formula: (1) $14.0 million minus (2) the difference between $14.0 million minus the amount of Heartland’s consolidated common shareholders’ equity on that date (3) divided by $14.0 million, multiplied by the exchange ratio; · if prior to the Effective Time, Horizon changes the number of shares of Horizon common stock outstanding by way of a stock split, stock dividend or similar transaction, or if Horizon establishes a record date for such a change, the exchange ratio will be adjusted so that the holders of Heartland common stock receive at the Effective Time, in the aggregate, the number of shares of Horizon common stock representing the same percentage of the outstanding shares of Horizon common stock that they would have received if such change had not occurred; or · if the average closing price of Horizon’s common stock is less than both of two amounts specified in the merger agreement and Heartland exercises its termination right pursuant to the merger agreement, the merger agreement will not terminate if Horizon exercises its option to increase the exchange ratio as specified in the merger agreement. See “THE MERGER AGREEMENT - Merger Consideration.” In lieu of any fractional shares of Horizon common stock, Horizon will distribute an amount in cash equal to such fraction multiplied by the average per share closing price of a share of Horizon common stock as quoted on the NASDAQ Global Market during the fifteen consecutive trading days preceding the closing of the merger on which such shares were actually traded. Q: What risks should I consider before I vote on the merger agreement? A: You should review “RISK FACTORS” beginning on page 11. Q: Will Horizon shareholders receive any shares or cash as a result of the merger? A: No. Horizon shareholders will continue to own the same number of Horizon shares they owned before the effective time of the merger. Q: How many votes are required to approve the merger and the adjournment proposal? A: The merger will be approved if holders of a majority of the issued and outstanding shares of Heartland common stock vote in favor of approving the merger agreement and the plan of merger. Approval of the proposal to adjourn the special meeting requires that more votes be cast in favor of the proposal than are cast against it. Q: When is the merger expected to be completed? A: We are working to complete the merger as quickly as possible. The Office of the Comptroller of the Currency approved the merger of Heartland Community Bank into Horizon Bank on May 9, 2012, and the Federal Reserve Bank of Chicago waived any application requirements with respect to the merger of Heartland into Horizon effective May 11,2012. We still must obtain the approval of the Heartland shareholders at the special meeting being held for its 1 shareholders to vote on the merger. We currently expect to complete the merger late in the second quarter or early in the third quarter of 2012. Q: What are the tax consequences of the merger to me? A: We have structured the merger so that Horizon, Heartland, and their respective shareholders will not recognize any gain or loss for federal income tax purposes on the exchange of Heartland shares for Horizon shares in the merger. Taxable income will result, however, to the extent a Heartland shareholder receives cash in lieu of fractional shares of Horizon common stock and the cash received exceeds the shareholder’s adjusted basis in the surrendered stock. At the closing, Horizon and Heartland are to receive an opinion confirming these tax consequences. See “MATERIAL FEDERAL INCOME TAX CONSEQUENCES” beginning on page 54. Your tax consequences will depend on your personal situation. You should consult your tax advisor for a full understanding of the tax consequences of the merger to you. Q: What happens if I do not vote? A: Because the required vote of Heartland shareholders to approve the merger agreement is based upon the number of outstanding shares of Heartland common stock entitled to vote rather than upon the number of shares actually voted, abstentions from voting and “broker non-votes” will have the same practical effect as a vote AGAINST the merger. If you return a properly signed proxy card but do not indicate how you want to vote, your proxy will be counted as a vote FOR approval and adoption of the merger. Q: Will I have dissenters’ rights? A: Yes. Under Indiana law, you have the right to dissent from the merger and to demand the fair value of your shares of Heartland common stock in cash if the merger is completed. To exercise dissenters’ rights you must strictly follow the procedures prescribed by the Indiana Business Corporation Law, or IBCL. To review these procedures in more detail, see “DISSENTERS’ RIGHTS” beginning on page 47 of this proxy statement/prospectus and Annex C. Q: What do I need to do now? A: After reading this proxy statement/prospectus, mail your signed proxy card in the enclosed return envelope as soon as possible so that your shares can be voted at the June , 2012, Heartland special meeting. Q: If my shares are held in “street name” by my broker, will my broker vote my shares for me? A: Your broker will vote your shares on the merger agreement only if you provide instructions on how to vote. You should contact your broker and ask what directions your broker will need from you. If you do not provide instructions to your broker on how to vote on the merger, your broker will not be able to vote your shares on that proposal, and this will have the effect of voting against the merger. Q: Can I change my vote after I have mailed my signed proxy card? A: Yes. You can change your vote at any time before your proxy is voted at the special meeting. You can do this in one of three ways. First, you can send a written notice stating that you revoke your proxy. Second, you can complete and submit a new proxy card, dated at a date later than the first proxy card. Third, you can attend the special meeting and vote in person. Your attendance at the special meeting will not, however, by itself revoke your proxy. If you hold your shares in “street name” and have instructed your broker how to vote your shares, you must follow directions received from your broker to change those instructions. Q: How do I vote shares held in Heartland’s 401(k) plan? A: The designated fiduciary of the 401(k) plan will distribute to participants a voting instruction card prior to the special meeting. If you properly complete and execute the voting instruction card and return it as directed, that fiduciary will vote the shares allocated to your 401(k) plan account in accordance with your instructions, subject to the fiduciary’s obligations under the Employee Retirement Income Security Act of 1974. Where properly executed voting instruction cards are returned to the designated fiduciary with no specific instruction as to how to vote at the special meeting, the designated fiduciary will vote the shares as provided on page 17 below under “Voting and Revocability of Proxies.” Q: Should I send in my stock certificates now? A: No. As soon as practicable after the completion of the merger, you will receive a letter of transmittal describing how you may exchange your shares for the merger consideration. At that time, you must send your completed letter of transmittal to Registrar & Transfer Company, which will serve as the exchange agent, in order to receive the merger consideration. You should not send your share certificate until you receive the letter of transmittal. 2 Q: Whom should I contact if I have other questions about the merger agreement or the merger? A: If you have more questions about the merger agreement or the merger, you should contact: Horizon Bancorp 515 Franklin Square Michigan City, Indiana 46360 (219) 879-0211 Attn:Mark E. Secor You may also contact: Heartland Bancshares, Inc. 420 N. Morton Street Franklin, Indiana 46131 (317) 738-3915 Attn: Steve L. Bechman 3 SUMMARY This summary highlights selected information in this proxy statement/prospectus and may not contain all of the information important to you. To understand the merger more fully, you should read this entire document carefully, including the annexes and the documents referred to in this proxy statement/prospectus. A list of the documents incorporated by reference appears under the caption “WHERE YOU CAN FIND MORE INFORMATION” beginningon page 66. The Companies (page 18) Horizon Bancorp 515 Franklin Square
